Case: 21-50369     Document: 00516060883         Page: 1     Date Filed: 10/19/2021




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                  No. 21-50369                     October 19, 2021
                                Summary Calendar
                                                                     Lyle W. Cayce
                                                                          Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Alexi Lenin Argueta-Urbina,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 2:19-CR-1087-1


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Alexi Lenin Argueta-Urbina appeals the 57-month, within guidelines
   range sentence imposed after his guilty plea conviction for illegal reentry by
   a removed alien, pursuant to 8 U.S.C. § 1326(a). Argueta-Urbina contends
   that his sentence is unconstitutional because § 1326(b)(1), which was used to


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50369      Document: 00516060883            Page: 2       Date Filed: 10/19/2021




                                      No. 21-50369


   enhance his sentence based on his having been previously deported following
   a conviction for a felony offense, is no longer valid in light of the United States
   Supreme Court’s decisions in Apprendi v. New Jersey, 530 U.S. 466 (2000),
   and Alleyne v. United States, 570 U.S. 99 (2013). Argueta-Urbina concedes
   that this issue is foreclosed by Almendarez-Torres v. United States, 523 U.S.
   224 (1998), but he seeks to preserve the issue for future review. The
   Government moves for summary affirmance or, alternatively, for an
   extension of time in which to file a merits brief.
          The parties are correct that Argueta-Urbina’s argument is foreclosed
   by Almendarez-Torres. See United States v. Wallace, 759 F.3d 486, 497 (5th
   Cir.   2014)    (“We      recently    acknowledged       that     the Almendarez–
   Torres exception survived Alleyne.”); United States v. Pineda-Arrellano, 492
   F.3d 624, 625 (5th Cir. 2007) (“Almendarez-Torres remains binding
   precedent until and unless it is officially overruled by the Supreme Court.”).
   Accordingly, the Government’s motion for summary affirmance is
   GRANTED. See Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th
   Cir. 1969). The Government’s alternative motion for an extension of time is
   DENIED as unnecessary.
          AFFIRMED.




                                           2